2019DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-11 objected to because of the following informalities:  The claims recite “an apparatus as claimed in claim 1 configured to…..”, but unlike claim 1 where it has the processor within the apparatus configured to perform the steps, these claims state that the apparatus is somehow configured to perform the steps. Examiner suggests to make it more consistent with claim 1 where it specifically states the processor is causing the apparatus to perform the steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 2-11 refer to “An apparatus as claimed in claim x”. “An” makes it indefinite as it is not sure if it is the same apparatus or a different apparatus than the one in claim 1. 
Dependent claims 13-19 refer to “A method as claimed in claim x”. “A” makes it indefinite as it is not sure if it is the same method or a different method than the one in claim 12.
Dependent claim 2 recites “…identifying the or each candidate…”. “the or each” is confusing and indefinite. 
Dependent claim 10 recites “…a/the shortest….”. “a/the” is confusing and “the” is indefinite as claim 1 does not recite any shortest path. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq et al. (US 2019/0364535, hereinafter “Sadiq”) in view of Gummadi et al. (US 2021/0048502, hereinafter “Gummadi”).
For claims 1, 12 and 20, Sadiq discloses An apparatus comprising at last one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to (an apparatus for reporting beams of interest for position estimation includes a transceiver of a first node configured to receive, from a second node, a plurality of beams, and at least one processor of the first node configured to, with the at least one processor, cause the apparatus to; see Sadiq par. 0013): 
receive a plurality of synchronisation symbol blocks (the beams 705, 707, and 709 may carry synchronization signals, such as synchronization signal (SS) or PBCH blocks…At 704, the first node 701 receives the beams 705, 707, and 709; see Sadiq par. 0076-0077 and Fig. 7); 
classify the received synchronisation symbol blocks (At 706, the first node 701 determines the time of arrival of each beam 705, 707, and 709. In an aspect, the first node 701 may determine the time of arrival of a beam as the time at which the first node 701 detects the first (or earliest) channel tap of the radio channel between the nodes, where the channel is estimated from the received RF signal of a beam 705, 707, or 709; see Sadiq par. 0077 and Fig. 7) based on delay relative to an expected reception time (the one or more beams of interest may be the beam, or N beams, whose first detected channel tap is within a predetermined time delay (e.g., 10 nanoseconds) from the first detected tap of the beam with the earliest detected first tap… the delay may be determined by the desired accuracy or achievable accuracy in the presence of other limiting factors, such as signal pulse width. The delay parameter may be and 
identify one or more candidate line of sight paths on the basis of the delay relative to the expected reception time (the first node 701 may correlate the received signal of a beam with the ( conjugate of) known transmitted RF signals and determine the channel taps from the peaks of correlation…the second node 703 (a base station) may command the first node 701 to report the beams of interest for position estimation (instead of the beams with the highest received signal strength, as is conventionally done), the number N of beams to report, and/or the "delay" parameter for selecting N beams; see Sadiq par. 0077, 0079 and 0060).
Sadiq does not explicitly disclose expected reception time. Gummadi disclose expected reception time (the beams may be transmitted pursuant to a known schedule and, accordingly, a difference between an expected time of arrival and an actual time of arrival of a beam may be used to indicate whether a beam is a LOS or a multi-path beam, e.g., the smallest difference between expected and actual time of arrival is likely a LOS beam and a larger difference indicates a multipath beam; see Gummadi par. 0063 and Fig. 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Gummadi's arrangement in Sadiq's invention to use AOD and the angle of arrival to identify directed beams that are multi-path and beams that are Line Of Sight (LOS), where only the LOS beams are used for location estimation thereby improving positioning accuracy (see Gummadi par. 0026).
Specifically for claim 20, Sadiq discloses A non-transitory computer-readable medium comprising program instructions stored thereon to cause an apparatus to perform (The methods, sequences, and/or algorithms described in connection with the aspects disclosed 
For claims 2 and 13, Sadiq discloses An apparatus as claimed in claim 1 further configured to provide an output identifying the or each candidate line of sight paths (At 708, the first node 701 identifies one or more beams of interest from the set of beams 705, 707, and 709 based on the times of arrival determined at 706….However, as discussed above, in some frequency bands, such as mm W, the beam carrying RF signals with the highest received signal strength may not be the best beam for positioning operations as it may not follow the shortest detectable path to the first node 701. As such, rather than select the beam(s) carrying RF signals with the highest received signal strength, the first node 701 instead identifies one or more of the earliest arriving beams of the beams 705, 707, and 709 as the one or more beams of interest; see Sadiq par. 0078).
For claims 4 and 15, Sadiq discloses An apparatus as claimed in claim 1 further configured to rank one or more of the candidate line of sight paths by received power
For claims 5 and 16, Sadiq discloses An apparatus as claimed in claim 4 further configured to identify the path with the highest identified received power as a shortest path (Where a base station 402 uses beamforming to transmit RF signals, the beams of interest for data communication between the base station 402 and the UE 404 will be the beams carrying RF signals that arrive at UE 404 with the highest signal strength (as indicated by, e.g., the received signal received power (RSRP) or SINR in the presence of a directional interfering signal), whereas the beams of interest for position estimation will be the beams carrying RF signals that excite the shortest path or LOS path ( e.g., an LOS path 410); see Sadiq par. 0060).
For claims 6 and 17, Sadiq discloses An apparatus as claimed in claim 5 further configured to provide an output identifying said shortest path (At 708, the first node 701 identifies one or more beams of interest from the set of beams 705, 707, and 709 based on the times of arrival determined at 706... However, as discussed above, in some frequency bands, such as mm W, the beam carrying RF signals with the highest received signal strength may not be the best beam for positioning operations as it may not follow the shortest detectable path to the first node 701. As such, rather than select the beam(s) carrying RF signals with the highest received signal strength, the first node 701 instead identifies one or more of the earliest arriving beams of the beams 705, 707, and 709 as the one or more beams of interest; see Sadiq par. 0078).
For claim 10, Sadiq discloses An apparatus as claimed in claim 1 further configured to determine a beam index of a/the shortest path and/or of each candidate line of sight path (each beam of the plurality of beams may be associated with a beam index, and the report may .
Claims 3, 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq and Gummadi, and further in view of Pefkianakis et al. (US 2021/0075526, hereinafter “Pefkianakis”).
For claims 3 and 14, the combination of Sadiq and Gummadi does not explicitly disclose An apparatus as claimed in claim 1 further configured to: identify non-line of sights paths conveying synchronisation symbol blocks having a delay relative to the expected reception time in excess of a threshold amount; and exclude the identified non-line of sight paths from the candidate line of sight paths. Pefkianakis discloses An apparatus as claimed in claim 1 further configured to: identify non-line of sights paths conveying synchronisation symbol blocks having a delay relative to the expected reception time in excess of a threshold amount; and exclude the identified non-line of sight paths from the candidate line of sight paths (the wireless device may estimate a channel delay spread for the wireless channel based at least in part on the CIR for the wireless channel. For example, the wireless device may filter the CIR to produce a "sanitized" CIR that includes the maximum amplitude path and any paths with amplitudes within a certain threshold of the maximum amplitude while excluding any more weakly reflected signals and noise, e.g., by removing delay paths with amplitudes that are smaller than a maximum delay path amplitude for the CIR by more than a specified amplitude difference threshold. The wireless device may then deter mine the root mean square delay spread of the filtered CIR, and use the resulting value as the estimated channel delay spread; see Pefkianakis par. 0054 and 0071). It would have been obvious to the ordinary skilled in the 
For claims 7 and 18, Sadiq discloses An apparatus as claimed in claim 1 further configured to: 
measure a channel impulse response for a received synchronisation symbol block (FIG. 6A is a graph 600A showing the RF channel response at a receiver ( e.g., UE 504) over time according to aspects of the disclosure. Under the channel illustrated in FIG. 6A, the receiver detects a first cluster of two channel taps at time T1, a second cluster of five channel taps at time T2, a third cluster of five channel taps at time T3, and a fourth cluster of four channel taps at time T4. A cluster of channel taps is the first detectable occurrences of a received RF signal/data stream; see Sadiq par. 0068); 
identify a maximum power spike of the channel impulse response for each synchronisation symbol block (the first node 701 may correlate the received signal of a beam with the (conjugate of) known transmitted RF signals and determine the channel taps from the peaks of correlation; see Sadiq par. 0069, 0077); and 
compare the time of the maximum power spike to the expected reception time to identify the delay relative to said expected reception time (With continued reference to FIG. 6B, as in the example of FIG. 5, the transmitter may utilize beamforming to transmit a plurality of beams of RF signals such that one of the beams ( e.g., beam 514) is directed at the AoD range 
Sadiq does not explicitly disclose a channel impulse response. Pefkianakis discloses a channel impulse response (the channel measurements may include a signal to noise ratio (SNR) for the wireless channel, and a channel impulse response (CIR) for the wireless channel; see Pefkianakis par. 0052 and 0074). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Pefkianakis's arrangement in Sadiq's invention to quickly initiate beamforming selection, antenna selection, and/or other such operations after a line-of-sight blockage occurs may allow for the wireless device to quickly adjust to the new channel conditions, potentially avoiding wireless link breakage and/or otherwise improving link quality (see Pefkianakis par. 0006).
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq, Gummadi and Pefkianakis, and further in view of Yeo et al. (US 2011/0074634. Hereinafter “Yeo”.
For claims 8 and 19, the combination of Sadiq, Gummadi and Pefkianakis does not explicitly disclose An apparatus as claimed in claim 1 further configured to calculate a corrected delay and/or a delay correction factor. Yeo discloses An apparatus as claimed in claim 1 further configured to calculate a corrected delay and/or a delay correction factor (the distance correction unit 240 may correct the distance by reflecting a delay value according to the NLOS environment. Namely, when the propagation environment of the receiver and the corresponding transmitter is the NLOS environment, the arrival time of the first reached propagation delay tap among the propagation delay taps of the transmitters cannot reflect an accurate propagation delay time. Thus, the distance may be corrected by reflecting the error according to the NLOS environment. As discussed above with reference to FIGS. 1A to 1D, the transition from FIG. 1B to FIG. 1D becomes closer to the NLSO environment, and as the environment is closer to the NLOS environment, an error with respect to the propagation delay time increases. Thus, in case of the LOS environment, an error in the distance between the receiver and each of the transmitters can be corrected by correcting the difference between an estimated arrival time of a propagation delay tap to reach first and an arrival time of the actually first reached propagation delay tap by using a delay tap distribution; see Yeo par. 0038). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yeo's arrangement in Sadiq's invention to perform wireless positioning on the basis of the types of the propagation delay taps, an error of wireless positioning caused when the propagation environment is the NLOS environment can be reduced (see Yeo par. 0055).
For claim 9, the combination of Sadiq, Gummadi and Pefkianakis does not explicitly disclose An apparatus as claimed in claim 8, wherein calculating the delay correction factor An apparatus as claimed in claim 8, wherein calculating the delay correction factor comprises determining a relative time difference between a communication path based on a non-line of sight path and a/the shortest path (With reference to FIG. 5B, when the propagation environment is the LOS environment, an arrival time of the first reached propagation delay tap is even earlier than that in the NLOS environment. Thus, when the propagation environment between the receiver 500 and the transmitter 510 is the NLOS environment, the distance between the receiver 500 and the transmitter 510 may be calculated by using the arrival time of the first reached propagation delay tap 50b, among the propagation delay taps of the transmitters 510, and the speed of light, and then corrected by reflecting a delay value according to the NLOS; see Yeo par. 0046). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yeo's arrangement in Sadiq's invention to perform wireless positioning on the basis of the types of the propagation delay taps, an error of wireless positioning caused when the propagation environment is the NLOS environment can be reduced (see Yeo par. 0055).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq, Gummadi , Pefkianakis and Yeo above, and further in view of Kumar et al. (US 2020/0145977, hereinafter “Kumar”).
For claim 11, the combination of Sadiq, Gummadi, Pefkianakis and Yeo does not explicitly disclose An apparatus as claimed in claim 1 further configured to: receive a localisation assistance enquiry; and provide one or more of a beam index, a delay correction factor or a corrected delay of a shortest path in response to said localisation assistance enquiry.  An apparatus as claimed in claim 1 further configured to: receive a localisation assistance enquiry (the network node may specify that a UE measure PRS on multiple beam IDs/SSD indices/angular information for the same cell; see Kumar par. 0055, 0101); and provide one or more of a beam index, a delay correction factor or a corrected delay of a shortest path in response to said localisation assistance enquiry (the each of the plurality of radio beams indicated in the codebook may be identified by a SSB index value and a corresponding beam angle values (e.g., azimuth (cp) and elevation (8) information). The antenna modules within the UE 105 may include an array of antennas (e.g., patches, lines, dipoles, etc.) and a modem 504 may be configured to utilize phase shifters and/or hybrid antenna couplers to control the antenna array and to control the resulting beam pattern. The UE 105 may utilize orientation sensors (e.g., compass, accelerometers, gyros) to generate receive beams in the directions of the one or more positioning reference signals based on the angle information in the codebook; see Kumar par. 0156-0159). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kumar's arrangement in Sadiq's invention to use to improve the assistance data provided to the UE and value may also enable the UE to determine multiple PRS measurements simultaneously and reduce the response time (see Kumar par. 0055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415